EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Karas on 03/11/2022.

The application has been amended as follows: 
	Claim 24 has been amended to read:
A flight planning system for providing a flight planning tool, comprising: 
a memory device for storing flight information; and 
one or more hardware processors configured to: 
receive a flight plan; 
display a first interactive user interface includinq selectable features, the selectable features includinq a Notice to Airmen (NOTAM) alert feature; 
receive a user preference to receive NOTAM information, the user preference determined based on a user input to the first interactive user interface; 
access a calendar of events includinq a NOTAM; 
determine events corresponding to dates associated with the flight plan; and 
provide a notification of the determined events including the NOTAM on a second interactive user interface based on the received user preference to receive NOTAM information.

	Claim 31 has been amended to read:
 determined events including the NOTAM on the second interactive user interface comprises: 
displavinq the second interactive user interface; and 
modifying the second interactive user interface to include the notification of the determined events including the NOTAM.

Claim 36 has been amended to read:
A non-transitory computer-readable storage medium that stores instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising: 
receiving a flight plan; 
displaying a first interactive user interface including selectable features, the selectable features including a Notice to Airmen (NOTAM) alert feature; 
receivinq a user preference to receive NOTAM information, the user preference determined based on a user input to the first interactive user interface; 
accessing a calendar of events including a NOTAM; 
determining events corresponding to dates associated with the flight plan; and 
providing a notification of the determined events including the NOTAM on a second interactive user interface based on the received user preference to receive NOTAM information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention has been determined to be eligible subject matter. The claimed limitations have been determined to be indicative of integration into a practical application as supported by paragraph [0004] of the specification as filed. Examiner would like to clarify that during examination the phrase “the NOTAM” in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0217693 is also directed towards providing a NOTAM overlay but is silent regarding the specifics of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ROBERT T NGUYEN/               PRIMARY EXAMINER, Art Unit 3664